                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            BEAUFORT DIVISION

SHERRY LYNN PHILLIPS,               )
                                    )
      Plaintiff,                    )                 No. 9:17-cv-01945-DCN
                                    )
              vs.                   )                         ORDER
                                    )
NANCY A. BERRYHILL, Acting          )
Commissioner of Social Security,    )
                                    )
      Defendant.                    )
____________________________________)

       This matter is before the court on a motion to alter or amend the court’s August 3,

2018 judgment, which remanded this case to the Social Security Administration for

further review. For the reasons set forth below, the court denies the Commissioner’s

motion to alter or amend judgment.

                                   I. BACKGROUND

       Plaintiff Sherry Lynn Phillips (“Phillips”) filed an application for disability

insurance benefits on October 24, 2014, alleging disability beginning on March 15, 2014.

The Social Security Agency denied Phillips’s claim initially and on reconsideration.

Phillips requested a hearing before an administrative law judge (“ALJ”), and the ALJ

held a hearing on May 18, 2016. The ALJ denied Phillips’s claim on August 10, 2016.

Phillips then requested Appeals Council review of the ALJ’s decision. The Appeals

Council declined to review the decision, rendering the ALJ’s decision as the final action

of the Commissioner.

       On July 21, 2017, Phillips filed this action seeking review of the ALJ’s decision

denying her benefits, arguing in part that the ALJ failed to take into account her



                                             1
limitations in concentration, persistence, and pace (“CPP”). The R&R agreed and

recommended that the case be remanded. The R&R explained that the ALJ’s decision

did not comply with Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015), because the ALJ’s

residual functional capacity (“RFC”) determination did not discuss how Phillips’s CPP

limitations would affect her ability to work an eight-hour workday. This court

summarily affirmed the R&R on August 3, 2018.

       The Commissioner filed a motion to alter or amend judgment pursuant to Federal

Rule of Civil Procedure 59(e) on August 27, 2018, and Phillips responded on September

11, 2018. The motion is now ripe for review.

                                     II. STANDARD

       Federal Rule of Civil Procedure 59(e) governs motions to alter or amend a

judgment. Though the rule does not provide a standard under which a district court may

grant such motions, the Fourth Circuit has recognized “three grounds for amending an

earlier judgment: (1) to accommodate an intervening change in controlling law; (2) to

account for new evidence not available at trial; or (3) to correct a clear error of law or

prevent manifest injustice.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403

(4th Cir. 1998) (citing EEOC v. Lockheed Martin Corp., 116 F.3d 110, 112 (4th Cir.

1997); Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993)). Rule 59(e) provides

an “extraordinary remedy that should be used sparingly.” Pac. Ins. Co., 148 F.3d at 403

(internal citation omitted); Wright v. Conley, 2013 WL 314749, at *1 (D.S.C. Jan. 28,

2013). Rule 59(e) motions “may not be used to relitigate old matters, or to raise

arguments or present evidence that could have been raised prior to the entry of

judgment.” Pac. Ins. Co., 148 F.3d at 403 (citation and internal quotations omitted). Nor



                                              2
are Rule 59(e) motions opportunities to rehash issues already ruled upon because a

litigant is displeased with the result. Tran v. Tran, 166 F. Supp. 2d 793, 798 (S.D.N.Y.

2001); see also United States ex rel. Becker v. Westinghouse Savannah River Co., 305

F.3d 284, 290 (4th Cir. 2002) (“Mere disagreement does not support a Rule 59(e)

motion.”).

                                   III. DISCUSSION

       The Commissioner argues that (1) the ALJ did address the issuing of working a

full workday by endorsing medical opinions that addressed Phillips’s ability to do so; and

(2) Mascio is distinguishable from the instant case and does not compel a remand. The

court is not persuaded by either argument.

       The Commissioner first argues that the ALJ addressed Phillips’s ability to stay on

task throughout an eight hour workday “by adopting uniformly consistent medical

opinions directly on point.” ECF No. 25 at 2. The Commissioner then cites to various

medical records to show that the information about Phillips’s ability to work a full work

day did exist in the record. First, the Commissioner discusses the opinion of Dr. Lucas,

who left blank the space on his forms that asked about Phillips’s work-related limitations.

The Commissioner argues that “[t]he ALJ drew a reasonable inference that Plaintiff did

not have persistence or task-based limitations and that treating physician Dr. Lucas was

indeed endorsing Plaintiff’s good-to-adequate ability to perform and sustain work activity

without further restriction.” Id. at 3. The ALJ stated that these medical records reflect

that Phillips “retained a capacity for work activity” and “was able to work.” Tr. 63–64.

       The Commissioner also points to Dr. Whitley’s records, which state that Phillips’s

“ability to tolerate stress, changes, demands, and pressure during a normal work day



                                             3
would be moderately impacted by her observed pain and to a lesser exten[t] her

depression.” ECF No. 25 at 3 (citing Tr. 628). The Commissioner argues that “the ALJ

reasonably read this report to support a capacity for work activity without the need for

additional persistence or task-based limitation: ‘The findings of the mental consultative

examiner also demonstrate a capacity for work.’” Id. at 4 (citing Tr. 64).

       Finally, the Commissioner notes that the state agency psychological experts

opined that Phillips had a “‘moderate’ limitation in . . . the ability to ‘complete a normal

workday and workweek without interruptions from psychologically based symptoms and

to perform at a consistent pace without an unreasonable number and length of rest

periods,’” and the “moderate limitation” was translated “into a specific finding that

Plaintiff ‘is able to carry out simple tasks for two hours at a time without special

supervision, and would not have an unacceptable number of work absences due to

psychological symptoms.’” Id. (citing Tr. 106–07, 126). With regard to these medical

opinions, the ALJ stated that he considered the findings “to the effect that the claimant

can perform a range of unskilled light work” and “[t]hose findings further support the

residual functional capacity described above.” Tr. 65.

       While the evidence that the Commissioner pointed to may have been sufficient for

the ALJ to find Phillips able to work for a full workday, there is simply nothing in his

decision to show that he made this finding. The ALJ’s conclusory statements about

Phillips being able to work do not specifically address her ability to work a full workday.

As the R&R notes

       the ALJ may be able to properly find from the evidence how or to what
       extent Plaintiff’s CPP limitation would effect [sic] her ability to stay on task
       at a job over the course of an 8 hour work day, if at all. However, it is
       incumbent on the ALJ to do so, and since the ALJ did not make that

                                              4
       determination or finding in his decision, it would not be proper for this
       Court to now do so in the first instance.
ECF No. 19 at 13 (emphasis in the original). This applies with equal force now—the

ALJ must make the determination, not the Commissioner.

       Next, the Commissioner argues that the R&R erred by invoking Mascio to

remand the case. In Mascio, the Fourth Circuit held, among other things, that (1) the ALJ

erred by not conducting a function-by-function analysis of the claimant; and (2) the ALJ

presented a legally insufficient hypothetical to the vocational expert. 780 F.3d at 636–38.

With regard to the first holding, the Fourth Circuit found that the ALJ’s decision lacked

sufficient analysis for the court to meaningfully review his conclusion about the

claimant’s functions. Id. at 636–37. The court drew particular attention to the fact that

the ALJ “said nothing” about the claimant’s ability to perform certain functions for a full

workday. Id. at 637. The court thought that the ALJ’s lack of analysis was particularly

troubling because there was conflicting evidence in the record about the claimant’s RFC

that the ALJ did not address. Id.

       As to the second holding, the Fourth Circuit found that the ALJ erred by not

accounting for the claimant’s mental impairments in his hypothetical to the vocational

expert. Id. The hypothetical said nothing about the claimant’s mental limitations. Id.

The Fourth Circuit agreed with other circuits that “an ALJ does not account for a

claimant’s limitations in concentration, persistence, and pace by restricting the

hypothetical to simple, routine tasks or unskilled work,” as the ALJ in Mascio did. Id. at

638 (internal quotations omitted). The court noted that CPP limitations relate to whether

the claimant can stay on task, not just whether the claimant can perform tasks. Id.




                                             5
Because the ALJ did not explain why he did not consider the claimant’s CPP limitations

in his hypothetical, the Fourth Circuit found remand to be necessary. 1

       Here, the R&R uses both holdings to show that the ALJ’s RFC assessment was

insufficient. The R&R concluded that the ALJ failed to account for Phillips’s mental

limitations in its RFC finding by failing to address whether Phillips could work a full

workday, and pursuant to Mascio, a remand was warranted.

       The Commissioner initially argues that Mascio stands for the proposition that

remand may be appropriate only when the ALJ fails to assess the claimant’s capacity

despite contradicting evidence, and because there is no contradictory evidence about

Phillips’s work ability on the record, Mascio does not apply. See ECF No. 25 at 6. The

Commissioner states

       Rather, as the Fourth Circuit explained, “[r]emand may be appropriate . . .
       where an ALJ fails to assess a claimant’s capacity to perform relevant
       functions, despite contradictory evidence in the record.” The ALJ’s missing
       analysis was “especially troubling” in Mascio because “the record contains
       conflicting evidence . . . that the ALJ did not address.” This matter is thus
       readily distinguishable from Mascio as no contradictory evidence on
       persistence exists in the record.
Id. (quoting Mascio, 780 F.3d at 636–37). However, the Mascio quote on which the

Commissioner relies says, in full, “we agree with the Second Circuit that ‘[r]emand may

be appropriate . . . where an ALJ fails to assess a claimant’s capacity to perform relevant

functions, despite contradictory evidence in the record, or where other inadequacies in the



       1
          Notably, this hypothetical matched the ALJ’s RFC, with the exception of the
vocational expert adding “unskilled work.” Id. at 637–38. This is important, because the
court’s analysis of the insufficient hypothetical is also an analysis of the RFC. Therefore,
when the Fourth Circuit discussed the hypothetical that the ALJ posed to the vocational
expert, it was actually discussing deficiencies with the RFC determination. Id. at 638
(“[T]he hypothetical was incomplete only if the ALJ failed to account for a relevant
factor when determining Mascio’s residual functional capacity.”).
                                             6
ALJ's analysis frustrate meaningful review.’” Mascio, 780 F.3d at 636 (emphasis added)

(citing Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)). The R&R clearly

remanded for a lack of ability to meaningfully review the ALJ’s determination. See ECF

No. 19 at 12 (“Here, as neither the ALJ’s RFC assessment nor the ALJ’s hypothetical

question to the [vocational expert] address Plaintiff’s ability to stay on task, the court is

left to guess how the ALJ accounted for this ability (or inability) despite finding that

Plaintiff had moderate difficulties in maintaining concentration, persistence, or pace.”).

       Next, the Commissioner argues that the ALJ did adequately address whether

Phillips could work for a full workday. The court notes that while the hypothetical in

Mascio did not address the claimant’s CPP limitations, the hypothetical posed to the

vocational expert at Phillips’s hearing does partially account for Phillips’s CPP

limitations: the ALJ asked about “occupations requiring no more than simple, routine,

repetitive tasks not performed in a fast-paced production environment involving only

simple work-related instructions and decisions relative to few workplace changes, would

be further limited to occupations requiring no more than occasional interaction with

coworkers and members of the general public.” Tr. 91–92. However, as the R&R points

out, Mascio and other courts have held that these additional factors mentioned in the

ALJ’s hypothetical still do not address Phillips’s ability to work a full day. The R&R

methodically considered each of the additional restrictions in the ALJ’s hypothetical that

were not found in the Mascio ALJ’s hypothetical and explained how they still do not

account for Phillips’s ability to work an eight-hour workday. See ECF No. 19 at 8

(discussing Mascio’s finding that restricting the hypothetical to “simple, routine tasks”

does not account for CPP limitations); id. at 10 (explaining how “no more than



                                               7
occasional interaction with co-workers and members of the general public along with few

workplace changes” deals with workplace adaption, not CPP limitations, and citing

cases); id. at 11–12 (explaining how “fast-pasted production jobs” do not account for

CPP limitations and citing Varga v. Colvin, 794 F.3d 809 (7th Cir. 2015)). Therefore, the

R&R did not erroneously rely upon Mascio to find that a remand was warranted.

       Because the R&R, as adopted by this court, does not contain a clear error of law,

the court denies the motion to alter judgment.

                                  IV. CONCLUSION

       For the foregoing reasons the court DENIES the motion to alter or amend

judgment.

       AND IT IS SO ORDERED.




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

December 17, 2018
Charleston, South Carolina




                                            8
